Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contact: Dave Horin Chief Financial Officer (212) 356-0545 Rodman Reports Second Quarter 2010 Financial Results New York, NY August 3, 2010  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced financial results for the first half and second quarter of 2010. First Half 2010 Highlights : Investment banking revenue of $50.1 million, compared to $33.9 million in the first half of 2009. Revenue, excluding principal transactions, of $54.3 million, compared to $35.6 million in the first half of 2009. Net loss of $2.5 million, or $0.07 per diluted share. Operating net income of $3.2 million, or $0.08 per diluted share and an 11% pre-tax operating margin. A reconciliation between GAAP results and non-U.S. GAAP measures is contained in the tables that accompany this release, under Non-U.S. GAAP Financial Measures. 66 financing transactions were completed raising $1.4 billion in the first half of 2010, compared to 32 financing transactions raising $519 million in the first half of 2009. Second Quarter 2010 Highlights : Investment banking revenue of $20.8 million, compared to $27.0 million and $29.3 million in the second quarter of 2009 and the first quarter of 2010, respectively. Revenue, excluding principal transactions, of $23.7 million, compared to $27.8 million and $30.5 million in the second quarter of 2009 and the first quarter of 2010, respectively. Net loss of $4.6 million, or $0.12 per diluted share. Operating net income of $0.2 million, or $0.01 per diluted share and a 1% pre-tax operating margin. For the first quarter of 2010, the Company reported operating net income of $3.0 million, or $0.08 per diluted share and a 19% pre-tax operating margin. A reconciliation between GAAP results and non-U.S. GAAP measures is contained in the tables that accompany this release, under Non-U.S. GAAP Financial Measures. 29 financing transactions were completed raising $439 million in the second quarter of 2010, compared to 25 financing transactions raising $410 million in the second quarter of 2009 and 37 financing transactions raising $938 million in the first quarter of 2010. The Company was once again ranked the number one investment bank in PIPE transactions by deal volume for the quarter and the first six months of 2010. 1 The Company will hold a conference call this morning, August 3, 2010, at 10:00 AM Eastern Time to discuss these results (see Conference Call Information below). 1 Source: Sagient Research Systems, a leading publisher of independent research for the financial services and institutional investment communities. 1 Edward Rubin, Rodman & Renshaws CEO and President said, Although our second quarter results were impacted by the lack of capital markets activity during the months of May and June, we generated $20.8 million in investment banking revenue and completed 29 financing transactions raising $439 million. Unlike some of our competitors, we have been successful in raising capital for our clients in these challenging times. Since the beginning of the third quarter, which continues to be a difficult market period, we generated approximately $8 million of investment banking revenue. This included a significant contribution from our Metals & Mining
